    Case: 1:20-cv-04975 Document #: 22 Filed: 02/11/21 Page 1 of 6 PageID #:178




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 MICHAEL HOLLIS,

              Plaintiff,                            No. 20 C 4975

       v.                                           Judge Thomas M. Durkin

 COUNTY OF WILL; WILL COUNTY
 SHERIFF; and MICHAEL KELLEY,
 individually and as SHERIFF OF WILL
 COUNTY,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

      Michael Hollis is a corrections officer employed by the Will County Sheriff. He

alleges that Sheriff Michael Kelley and the Sheriff’s Office retaliated against Hollis

by refusing to accommodate his health condition in violation of the American with

Disabilities Act, the Illinois Human Rights Act, and the First Amendment. Sheriff

Kelley (individually, not officially) and the County have moved to dismiss some of the

claims for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6).

R. 18. The motion is denied in part and granted in part.

                                   Legal Standard

      A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
    Case: 1:20-cv-04975 Document #: 22 Filed: 02/11/21 Page 2 of 6 PageID #:179




This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                     Background

      Hollis supported Sheriff Kelley’s opponent in the 2018 election. On election

night, Hollis encountered Sheriff Kelley and his supporters at a bar. Sheriff Kelley’s

supporters attempted to instigate a physical fight with Hollis.

      Hollis had been on medical leave since January 2018 due to complications from

cancer. In February 2019, Sheriff Kelley threatened Hollis with termination unless

he returned to work or provided medical evidence that he was unable to do so. Later

in February, Hollis provided a letter from his doctor stating that Hollis was able to

return to light duty. On March 4, Sheriff Kelley refused to allow Hollis to return to

light duty and directed him to submit to an examination by a doctor chosen by the



                                           2
     Case: 1:20-cv-04975 Document #: 22 Filed: 02/11/21 Page 3 of 6 PageID #:180




County. That doctor determined that Hollis was unfit for regular duty and did not

address whether Hollis could perform light duty. Through March, Sheriff Kelley did

not permit Hollis to return to light duty.

       On April 5, Hollis provided Sheriff Kelley with another letter from his doctor

stating that Hollis could return to full duty. But Sheriff Kelley did not permit Hollis

to return to work until April 28. When Hollis returned to work, Sheriff Kelley

communicated to the Illinois Municipal Retirement Fund that Hollis had returned to

work on April 5, thereby depriving Hollis of benefit payments he should have received

for being out of work between April 5 and 28.

       Hollis claims that Defendants discriminated and retaliated against him by not

permitting him to return to light duty in March and to full duty in April. Hollis claims

he lost wages and benefits as a result.

       Defendants seek dismissal of Hollis’s claim for lost Retirement Fund benefits.

They also seek dismissal of the County except for purposes of indemnification, and

dismissal of the claims against Sheriff in his official capacity as redundant to the

claims against the Sheriff’s Office.

                                       Analysis

I.     Retirement Fund Benefits

       Primarily, the Sheriff seeks dismissal of Hollis’s claim that the Sheriff is liable

for Hollis’s lost Retirement Fund payments between April 5 and April 28. The Sheriff

argues that he cannot be liable for the loss of these payments because: (1) the Fund,




                                             3
      Case: 1:20-cv-04975 Document #: 22 Filed: 02/11/21 Page 4 of 6 PageID #:181




not the Sheriff, controls whether the payments are made; and (2) Hollis was eligible

for work beginning on April 5 and so was ineligible for payments from the Fund.

        The Sheriff’s first argument is beside the point because Hollis argues that the

Sheriff caused the Fund’s decision not to pay benefits by giving the Fund false

information about Hollis’s work status. And in his reply brief, the Sheriff implicitly

concedes this first argument is not a basis for dismissal. See R. 21 at 5 (“While

Defendants maintain that Sheriff Kelley and the Sheriff’s Office did nothing wrong,

even if [those] allegations were true . . . .”).

        The second argument is also an insufficient basis for dismissal at this point in

the case. A finding regarding whether Hollis was entitled to payments from the Fund,

despite his doctor’s determination that he was eligible to return to work, certainly

requires review of the relevant Fund and employment documents. None of these

documents are in the record. As such it is impossible for the Court to say what benefits

Hollis was owed. Therefore, the Court will not dismiss this claim at this point in the

case.

II.     The County and Indemnification

        Defendants next argue that the County should be dismissed from the ADA and

IHRA claims because the County was not Hollis’s employer. In response, Hollis

clarifies that he has only sued the County on those claims for indemnification

purposes. Defendants concede that the County is appropriately a defendant for

indemnification purposes. Thus, to the extent that the complaint includes substantive




                                              4
       Case: 1:20-cv-04975 Document #: 22 Filed: 02/11/21 Page 5 of 6 PageID #:182




ADA and IHRA claims against the County, those claims are dismissed, and the

County remains in those claims for indemnification purposes only.

III.     Official Capacity Redundancy

         Lastly, Defendants argue that the claim against Sheriff Kelley in his official

capacity should be dismissed because it is redundant with respect to the claim against

the Sheriff’s Office. Such dismissal is the custom as long as the Will County Sheriff’s

Office has a separate legal existence, such that it is an entity subject to suit. This is

likely true since the Sheriff is elected. But Defendants have not established this fact

in their briefs. Indeed, in their reply brief, Defendants more or less throw up their

hands as to which defendant is proper, and simply argue that “one of these

Defendants must be dismissed because naming them both as parties is redundant.”

See R. 21 at 7.

         But it is clear that Hollis intends to sue both Sheriff Kelley in his individual

capacity and the office of the Sheriff, and that information is what is important for

this case to proceed. The Court does not see how the proper nomenclature for “the

office of the Sheriff” makes any substantive difference to this case. While many courts

often dismiss official capacity claims as redundant to claims against the legal entity,

the only purpose is housekeeping. Defendants have not argues that they are

prejudiced by the redundant official capacity claim. So, without assurance from

Defendants that the Will County Sheriff’s Office is legally subject to suit, the Court

will not dismiss the Sheriff in his official capacity at this time.




                                             5
    Case: 1:20-cv-04975 Document #: 22 Filed: 02/11/21 Page 6 of 6 PageID #:183




                                    Conclusion

      Therefore, Defendants’ motion to dismiss [18] is denied to the extent Hollis’s

claim for benefits remains in the case and the Court will not dismiss Sheriff Kelley

in his official capacity at this time. The motion is granted to the extent Hollis makes

substantive claims against the County, but the County remains in the case for

indemnification purposes. The telephone status hearing set for February 22, 2021

stands.

                                                     ENTERED:


                                                     ______________________________
                                                     Honorable Thomas M. Durkin
                                                     United States District Judge
Dated: February 11, 2021




                                          6
